IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-89,982-01


                      EX PARTE RAMON BOLANOS BAEZ, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 959925-C IN THE 180TH DISTRICT COURT
                               FROM HARRIS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated sexual

assault and sentenced to twenty-five years’ imprisonment. The Fourteenth Court of Appeals

dismissed his appeal. Baez v. State, No. 14-03-01128-CR (Tex. App.—Houston [14th Dist.] Nov.

13, 2003) (not designated for publication).

        Applicant raises four grounds in this application. His grounds and supporting facts are written

in Spanish. The trial court entered a timely order designating issues and appointed a translator. This

application was properly forwarded to this Court pursuant to Rule of Appellate Procedure 73.4(b)(5),
                                                                                                      2

but before Applicant’s pleadings were translated and before the trial court made findings of fact and

conclusions of law. We remand this application so the trial court can complete its evidentiary

investigation and make findings of fact and conclusions of law.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must be

requested by the trial court and shall be obtained from this Court.



Filed: July 3, 2019
Do not publish